MEMORANDUM **
Gelacio Nunez-Garcia and Eric IbarraMoreno appeal the judgments of conviction pursuant to their guilty pleas to conspiracy to distribute heroin in violation of 21 U.S.C. §§ 841(a)(1) and 846. Their attorneys have fled motions to withdraw as counsel and briefs pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and briefs stating that counsel cannot identify any nonfrivolous issues for review. Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Nunez-Garcia and Ibarra-Moreno knowingly and voluntarily waived the right to appeal and were sentenced within the terms of the plea agreements, we enforce the waiver and dismiss the appeals. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir. 1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsels’ motions to withdraw are GRANTED, and the appeals are DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.